Per Curiam.
In this appeal from a judgment dissolving the marriage of the parties, the plaintiff husband primarily claims that General Statutes § 46b-81 is unconstitutional because it violates the fourteenth amendment to the federal constitution and article first, §§ 8 and 10 of the state constitution. He also claims that the state trial referee, acting as the trial court, awarded alimony without considering all of the relevant criteria of General Statutes § 46b-82.
His claims of unconstitutionality warrant a summary disposition. The plaintiff admitted in oral argument before this court that he did not raise these claims in the trial court, thus precluding their consideration at the appellate level. See Practice Book § 3063; Keating v. Glass Container Corporation, 197 Conn. 428, 431, 497 A.2d 763 (1985); Trubowitz v. Trubowitz, 5 Conn. App. 681, 685, 502 A.2d 940 (1985). Further, the plaintiff sought relief provided by the statute in the proceedings below and, therefore, is barred from challenging the constitutionality of the statute on appeal. See *472Carofano v. Bridgeport, 196 Conn. 623, 628, 495 A.2d 1011 (1985); Helbig v. Zoning Commission, 185 Conn. 294, 298-99, 440 A.2d 940 (1981); Society for Savings v. Chestnut Estates, Inc., 176 Conn. 563, 567, 409 A.2d 1020 (1979).
The plaintiffs claim that the trial court erred in not considering all of the relevant criteria of General Statutes § 46b-82 in making its award of alimony lacks merit. A review of the record indicates that the trial court made its award as required by law and that the award is amply supported by the record. The court was not required to recite the statutory criteria which it considered in making its award, nor was it required to make express findings with regard to each of the factors listed in General Statutes § 46b-82. Weiman v. Weiman, 188 Conn. 232, 234, 449 A.2d 151 (1982); Scherr v. Scherr, 183 Conn. 366, 368, 439 A.2d 375 (1981).
There is no error.